                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


 STILLMAN CONSULTING SERVICES,
 LLC, in its capacity as Special Deputy
 Liquidator for Arches Mutual Insurance
 Company in Liquidation,
                                                     MEMORANDUM DECISION AND
                       Plaintiff,                     ORDER REMANDING CASE
 v.
                                                         Case No. 2:19-cv-00668-DAK
 SHAUN GREENE, LINN BAKER, JOHN
 E. BRAUN, DOUGLAS R. SMITH,                                Judge Dale A. Kimball
 NATHAN JOHNS, JON WUNDERLI,
 FERRIS TAYLOR, DENNIS KUNIMURA,
 JOHN STOHL, ALAN THURGOOD,
 MARK TUTTLE, and JOHN DOES 1-10,

                       Defendants.


       This matter is before the court on Plaintiff Stillman Consulting Services, LLC’s Motion

to Remand. Because the court concludes that oral argument would not significantly aid in its

determination of the motion, the court issues the following Memorandum Decision and Order

based on the memoranda submitted by the parties and the law and facts relevant to the motion.

                                        BACKGROUND

       Plaintiff Stillman Consulting Services, LLC (“Stillman”) is the court-appointed liquidator

in the liquidation of Arches Mutual Insurance Company (“Arches”). Arches was a Consumer

Oriented and Operated Plan (“CO-OP”), created and approved under the Patient Protection and

Affordable Care Act (“ACA”), with the purpose of offering private health insurance to

individuals and small groups seeking insurance through a federal virtual marketplace.

Defendants were executives of Arches.
       Stillman filed the instant suit in the Third Judicial District Court for the State of Utah (the

“Liquidation Court”) in August 2019, wherein it alleged five causes of action, all of which arise

under state law: (1) breach of fiduciary duty under Utah Code Ann. § 16-6a-822; (2) negligence;

(3) corporate waste; (4) errors and omissions; and (5) recovery of value received by affiliates

under Utah Code Ann. § 31A-27a-502. The following month, Defendants removed the case to

this court asserting that each of the preceding claims actually arise under federal law and, as

such, this court has original jurisdiction over this action.

                                           DISCUSSION

       Stillman now moves to have this case remanded back to the Liquidation Court alleging

that this court lacks jurisdiction over this case. “Federal courts are ‘courts of limited

jurisdiction,’ possessing ‘only that power authorized by Constitution and statute.’” Devon

Energy Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1201 (10th Cir. 2012)

(quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005)). Federal courts

are to “presume[] that a cause lies outside this limited jurisdiction, and the burden of establishing

the contrary rests upon the party asserting jurisdiction.” Id. (quoting Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994)); see also Marcus v. Kansas Dep’t of Revenue, 170

F.3d 1305, 1309 (10th Cir. 1999) (“Because the jurisdiction of federal courts is limited, there is a

presumption against our jurisdiction, and the party invoking federal jurisdiction bears the burden

of proof.” (quotation marks omitted)).

       Removal is proper in “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). A federal court has

original jurisdiction when the civil action “aris[es] under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. In determining whether a complaint arises under federal law



                                                   2
and therefore confers federal question jurisdiction, “courts are ‘guided generally by the ‘well-

pleaded complaint’ rule, under which a suit arises under federal law only when the plaintiff’s

statement of his own cause of action shows that it is based on federal law.” Salzer v. SSM Health

Care of Oklahoma Inc., 762 F.3d 1130, 1134 (10th Cir. 2014) (quoting Turgeau v. Admin. Rev.

Bd., 446 F.3d 1052, 1060 (10th Cir. 2006)). Thus, the plaintiff in a case “may prevent removal

to federal court by choosing not to plead a federal claim even if one is available.” Id. (quoting

Turgeau, 446 F.3d at 1060). Moreover, there are two situations in which a case arises under

federal law: when the plaintiff’s complaint establishes (1) “that federal law creates the cause of

action,” or (2) “that the plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.” Gilmore v. Weatherford, 694 F.3d 1160, 1170 (10th Cir.

2012) (emphasis added) (quoting Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S.

677, 690 (2006)). In this case, Defendants concede that the first situation does not apply given

that federal law does not create any of the causes of action that Stillman asserts. Accordingly,

Defendants must rely on the second situation.

       The “‘substantial question’ branch of federal question jurisdiction is exceedingly

narrow—a ‘special and small category’ of cases.” Id. (quoting Empire, 547 U.S. at 699).

Indeed, the Supreme Court has articulated that the “mere need to apply federal law in a state-law

claim” will not “suffice to open the ‘arising under’ door.” Grable & Sons Metal Prod., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 313 (2005). Furthermore, federal question jurisdiction

cannot “depend solely on ‘a federal defense, . . . even if the defense is anticipated in the

plaintiff’s complaint, and even if both parties concede that the federal defense is the only

question truly at issue.’” Becker v. Ute Indian Tribe of the Uintah & Ouray Reservation, 770

F.3d 944, 947 (10th Cir. 2014) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987)).



                                                   3
Rather, for a state law claim to be subject to federal jurisdiction, there must be a federal issue

that is “(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution

in federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

Minton, 568 U.S. 251, 258 (2013) (emphasis added). Because the court concludes that

Defendants have failed to establish that this case involves a federal issue that is necessarily

raised and substantial, the court will limit its analysis to those two factors.

    A. “Necessarily Raised” Factor

        “To determine whether an issue is ‘necessarily’ raised, the Supreme Court has focused on

whether the issue is an ‘essential element’ of a plaintiff’s claim.” Gilmore, 694 F.3d at 1173

(quoting Grable, 545 U.S. at 315). Here, Stillman argues, and the court agrees, that it is unclear

which federal issue Defendants believe to be an essential element of any of Stillman’s claims.

Indeed, in their opposition to Stillman’s motion, Defendants fail to address this point. Instead,

Defendants argue for a different standard—that a plaintiff’s complaint raises a federal issue

when the court will necessarily apply a federal law or regulation to the plaintiff’s claim. In

support of this assertion, Defendants cite to language in Gunn which discussed how aspects of

the plaintiff’s claims in that case would “necessarily require application of [federal] law.” 568

U.S. at 259. Accordingly, Defendants contend that there are at least two specific facts from

Stillman’s complaint that require the application of federal laws and regulations: (1) Arches’

status as a CO-OP and (2) loans that Arches received from the Centers for Medicare and

Medicaid Services (“CMS”) pursuant to a loan agreement (the “Loan Agreement”).

        Defendants contend that Arches’ status as a CO-OP requires the application of federal

laws and regulations because the federal government placed several requirements and restrictions

on CO-OPs, including corporate governance, who they could insure, and what they could do



                                                   4
with profits. They aver that Stillman’s complaint necessarily implicates federal issues because

the duties allegedly owed by Defendants to Arches gather their substance and form from federal

laws and regulations. Conversely, Stillman argues that Arches’ status as a CO-OP is not

remotely at issue in this case. Likewise, that the federal government placed several requirements

and restrictions on CO-OPs is entirely irrelevant, Stillman contends, because there are no

allegations in the Complaint that invoke any such issues. Moreover, Stillman avers that every

duty that it asserts against Defendants are exclusively state statutory and common law fiduciary

duties.

          Next, Defendants contend that the loans that Arches received from CMS pursuant to the

Loan Agreement necessarily require the resolution of federal laws and regulations. Specifically,

Defendants argue that the loans were both from and administered by CMS under the Loan

Agreement, and the Loan Agreement explicitly includes various federal laws, such as the ACA,

and regulations in its terms. Thus, because Stillman alleges that Defendants did not comply with

the Loan Agreement, the Complaint necessarily implicates the federal laws and regulations

enumerated in its terms. Put differently, in order to resolve Stillman’s claims and ascertain

whether Defendants breached their fiduciary duties, a court will be required to determine

whether Defendants complied with the ACA and its accompanying regulations. In response,

Stillman avers that the federal laws and regulations that are in the Loan Agreement are entirely

inapplicable to the parties and completely irrelevant to the claims raised in the Complaint.

Therefore, although the Loan Agreement references various federal statutes, a court would not be

required to construe them in connection with Stillman’s claims.

          In light of the parties’ arguments, the court concludes that a federal issue is not

necessarily raised in the Complaint so as to confer federal jurisdiction in this case. First, the



                                                    5
court agrees with Stillman that Arches’ status as a CO-OP is not at issue in this case. Nowhere

in the Complaint does Stillman allege that Arches was not a CO-OP. Nor are there any

allegations that would require a court to analyze the requirements and restrictions imposed on

CO-OPs by the federal government. That Arches, as a CO-OP, was regulated in part by federal

law appears to be irrelevant when considering the claims asserted by Stillman. Second, neither

the loans that Arches received nor the Loan Agreement itself require the construction or

application of federal laws and regulations. Simply because Arches received loans from the

federal government does not mean that federal issues are necessarily raised in this case.

Similarly, even though the Loan Agreement references various statutes and regulations, the

resolution of Stillman’s claims neither depends on nor requires the application of such statutes

and regulations. Therefore, the court finds that Stillman’s complaint does not necessarily raise a

federal issue so as to confer federal jurisdiction.1 Consequently, the court concludes that

Defendants have failed to meet their burden of establishing jurisdiction, and this case must be

remanded to the Liquidation Court.

    B. “Substantial” Factor

         In determining whether a federal issue is substantial such that it satisfies federal question

jurisdiction, “it is not enough that the federal issue be significant to the particular parties in the

immediate suit.” Gunn, 568 U.S. at 260. Instead, “[t]he substantiality inquiry . . . looks . . . to


1
  It is worth noting that the Fourth Circuit has further clarified the “necessarily raised” requirement. In that Circuit,
“a plaintiff’s right to relief for a given claim necessarily depends on a question of federal law only when every legal
theory supporting the claim requires the resolution of a federal issue.” Flying Pigs, LLC v. RRAJ Franchising, LLC,
757 F.3d 177, 182 (4th Cir. 2014) (emphasis in original) (quoting Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816
(4th Cir.2004) (en banc)). Thus, if a plaintiff “can support his [or her] claim with even one theory that does not call
for an interpretation of federal law, his [or her] claim does not ‘arise under’ federal law for purposes of § 1331.”
Dixon, 369 F.3d at 817. In this case, Stillman asserts numerous state law bases for all of the claims that it asserts
against Defendants. Therefore, under the Fourth Circuit’s reasoning, Stillman’s claims do not necessarily raise
federal issues nor do they arise under federal law. While it seems that the Tenth Circuit has yet to adopt or comment
on this line of cases, the Fourth Circuit’s reasoning persuasively reinforces the court’s decision that Defendants have
failed to meet the “necessarily raised” factor to establish federal question jurisdiction.

                                                           6
the importance of the issue to the federal system as a whole.” Id. In other words, a federal issue

is substantial in this context if it is “‘a nearly pure issue of law’ that would govern ‘numerous’

cases.” Gilmore, 694 F.3d at 1174.

       In this case, Defendants argue that there are substantial federal issues at play because

CO-OPs are federal creatures, and the unique statutory and regulatory scheme that the federal

government utilized to create CO-OPs was designed to provide affordable choices of health

benefit plants to all Americans. Thus, they allege that the creation, governance, regulation, and

loans of CO-OPs are essential to the country’s overall healthcare system that Congress sought to

establish through the ACA. In support of their position, Defendants rely on and ask the court to

follow Morris v. Blue Shield of California, No. LACV1605914JAKJPRX, 2017 WL 1653938

(C.D. Cal. May 1, 2017) (unpublished). In that case, the plaintiffs filed a class action against an

insurance company challenging whether the insurance company’s calculations for insureds

complied with the ACA. See id. at **1–3. The court determined that the disputes at issue were

substantial because (1) there was a substantial amount of money at issue and (2) an important

purpose of the ACA is to lower the cost of health insurance and the disputed matters related to

that purpose. Id. at *4. In addition, the court noted that the issue was arguably a matter of first

impression that could have an impact that went beyond that particular dispute. Id. Therefore,

like Morris, Defendants assert that this court too should find that the case involves substantial

federal issues. On the other hand, Stillman argues that this case is about a single CO-OP that

failed to comply with its own loan agreement. It contends that Defendants have failed to

articulate any significance that Arches’ noncompliance with the Loan Agreement could possibly

have on the federal system as a whole.




                                                  7
       The court agrees with Stillman. The court is unconvinced that the alleged federal issues

in this case are almost purely issues of law that would govern numerous cases in the future.

Rather, as Stillman points out, this is nothing more than a single case involving one CO-OP and

its specific loan agreement. Moreover, Defendants’ arguments seem to stand for the proposition

that any cases involving CO-OPs implicate substantial federal issues simply because CO-OPs are

essential to the United States healthcare system. This proposition is undoubtedly untenable.

And as for Defendants’ insistence on following Morris, that case is readily distinguishable from

the case at hand. First, and most importantly, this case does not involve anything having to do

with reducing the cost of health insurance. Second, this case presents no matters of first

impression given that it surrounds the interpretation of a single loan agreement. Third, the

plaintiffs in Morris did not challenge the insurance company’s contention that the case raised a

federal question that was actually disputed and substantial. Id.

       Accordingly, the court concludes that Defendants have failed to establish that this case

involves a substantial issue of federal law. Consequently, this factor serves as an independent

basis to grant Stillman’s motion and remand this case to the Liquidation Court.

   C. Costs and Fees

       When entering an order to remand a case back to state court for lack of jurisdiction, a

district court “may require payment of just costs and any actual expenses, including attorney

fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). The decision to award costs and

fees “rests squarely within the discretion of the district court when a remand is ordered.” Martin

v. Franklin Capital Corp., 393 F.3d 1143, 1146 (10th Cir. 2004), aff’d, 546 U.S. 132 (2005). In

deciding whether to award costs and fees under § 1447(c), the Tenth Circuit has opined that “the

key factor is the propriety of defendant’s removal.” Excell, Inc. v. Sterling Boiler & Mech., Inc.,



                                                 8
106 F.3d 318, 322 (10th Cir. 1997). Put differently, the question [courts] consider in applying §

1447(c) is whether the defendant had objectively reasonable grounds to believe the removal was

legally proper.” Martin, 393 F.3d at 1147 (quoting Valdes v. Wal-Mart Stores, Inc., 199 F.3d

290, 293 (5th Cir. 2000)). Accordingly, if the “defendant ‘had a fair basis for removing the

case,’” the court may deny a request for costs and fees. Id. at 1146 (quoting Daleske v. Fairfield

Communities, Inc., 17 F.3d 321, 324 (10th Cir. 1994)).

       Here, Stillman argues that Defendants had no objectively reasonable basis for seeking

removal. As a result, it claims that it is entitled to an award of its costs and fees incurred in

connection with Defendants’ removal. Although the court agrees that this case should be

remanded and that the court lacks jurisdiction, it concludes that Defendants’ reasoning for

removing this case was objectively reasonable. Specifically, Defendants focused heavily on the

fact that Arches was a CO-OP, and that as a CO-OP, it was created and administered by the

federal government under the ACA. Further, Defendants suggest that the source of the duties

that they allegedly violated derive from federal law. The court is persuaded that these arguments

present objectively reasonable grounds to support Defendants’ initial removal. Thus, although

the court has determined, as shown above, that Defendants’ grounds for removal were legally

flawed, the court is not persuaded that they were so baseless as to require an award of costs and

fees. Therefore, the court denies Stillman’s request for costs and fees.

                                          CONCLUSION

       Based on the foregoing analysis, the court GRANTS Stillman’s Motion to Remand and

orders that this case be remanded to the Third Judicial District Court in and for Salt Lake

County, State of Utah, Case No. 190906105. Pursuant to 42 U.S.C. § 1447(c), the clerk of this




                                                   9
court shall mail a certified copy of this Memorandum Decision and Order Remanding Case to

the clerk of said state court. Each party shall bear its own costs and fees.

       Dated this 13th day of January, 2020.

                                               BY THE COURT:


                                               ____________________________________
                                               DALE A. KIMBALL
                                               United States District Judge




                                                 10
